           Case 1:19-cv-08331-VEC Document 58 Filed 10/23/20USDC          PageSDNY
                                                                               1 of 1
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 10/23/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 WALLEYE TRADING LLC, individually and on :
 behalf of all others similarly situated,                       :
                                                                :
                                              Plaintiff,        :
                                                                : 19-CV-8331 (VEC)
                            -against-                           :
                                                                :     ORDER
                                                                :
 MINDBODY, INC., RICHARD L.                                     :
 STOLLMEYER, AND BRETT WHITE,                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendants requested to bifurcate discovery into class certification and

merits phases and Plaintiffs objected, Dkt. 57; and

        WHEREAS on October 23, 2020, the parties appeared for a telephone conference;

        IT IS HEREBY ORDERED that for the reasons stated at the conference, Defendants’

request to bifurcate discovery is DENIED.

        IT IS FURTHER ORDERED that, by no later than Friday, October 30, 2020, the parties

must meet and confer and jointly propose a case management plan that includes proposed

deadlines for discovery and a motion for class certification. Upon receipt of the parties’ joint

proposal, the Court will decide whether to schedule an additional telephone conference.

        IT IS FURTHER ORDERED that if, at any time, both parties want a settlement

conference with the assigned Magistrate Judge, they may submit a joint letter requesting a

referral.

SO ORDERED.
                                                          ________________________
Date: October 23, 2020                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge
